                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    SCOTT FRIEDMAN,                                       Case No. 2:18-CV-857 JCM (VCF)
                 8                                          Plaintiff(s),                     ORDER
                 9            v.
               10     UNITED STATES OF AMERICA, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is defendant United States of America’s (“United States”)
               14     motion to dismiss. (ECF No. 39). Plaintiff Scott Friedman filed a response (ECF No. 82), to
               15     which the United States replied (ECF No. 87).
               16            Also before the court is defendants Tali Arik and Arik Ventures, LLC’s (“Arik Ventures”)
               17     motion to dismiss. (ECF No. 54). Friedman filed a response (ECF No. 69), to which Arik and
               18     Arik Ventures replied (ECF No. 73).
               19            Also before the court is defendants Thayne Larson, Gene Tierney, and Matthew Zito’s (the
               20     “FBI agents”) motion to dismiss. (ECF No. 55). Friedman filed a response (ECF No. 82), to
               21     which the FBI agents replied (ECF No. 88).
               22            Also before the court is defendant Julie Bolton’s motion to dismiss. (ECF No. 56).
               23     Friedman filed a response (ECF No. 107), to which Bolton replied (ECF No. 114).
               24            Also before the court is defendants Larson, Tierney, Zito, Arik, Arik Ventures, Bolton, the
               25     United States, Jason Hahn, Darren Heiner, Joe LePore, and the Las Vegas Metropolitan Police
               26     Department’s (“LVMPD”) (collectively “defendants”) objection to Magistrate Judge Cam
               27     Ferenbach’s order. (ECF Nos. 94, 95, 96, 97, 98, 99). Friedman filed a response. (ECF No. 106).
               28

James C. Mahan
U.S. District Judge
                1     I.     Facts
                2            Plaintiff Friedman filed this action against the defendants on May 11, 2018. The complaint
                3     (ECF No. 1) is 95 pages long and references an additional 435-plus pages of exhibits identified
                4     and filed as exhibits A-X. (ECF Nos. 2, 3, 17–24). The complaint names eleven defendants
                5     including the United States, three FBI agents (agents Tierney, Zito, and Larson), three LVMPD
                6     officers (officers LePore, Heiner, and Hahn), LVMPD, two individuals (Tali Arik and Julie
                7     Bolton), and Arik Ventures. See id.
                8            This litigation arises from a federal criminal prosecution against Freidman (and two co-
                9     defendants). Id. On September 2, 2014, a federal grand jury indicted Friedman on federal wire
              10      charges. (ECF Nos. 1, 39). Shortly before trial, the LVMPD informed the federal prosecutors of
              11      a written statement (the “2010 written statement”) that the prosecution’s chief witness, Arik, wrote.
              12      (ECF No. 39). The 2010 written statement prompted a re-assessment of the viability of the
              13      government’s case against Friedman, which ultimately resulted in dismissal of all charges. (ECF
              14      Nos. 1, 39).
              15             Friedman alleges that defendants engaged in various unlawful activities before and during
              16      Friedman’s criminal case. (ECF No. 1). The complaint includes the following allegations:
              17             Friedman was a LVMPD police officer for fifteen years and retired in August 2012. Id.
              18      During his employment with the LVMPD, Friedman also had a real estate business where he would
              19      buy and sell, renovate, and rent homes in the Las Vegas area. Id. In 2004, Freidman became
              20      acquainted with Arik, who is a cardiovascular surgeon in Las Vegas. Id. Friedman and Arik
              21      subsequently formed a business relationship focusing on the purchase of property in Las Vegas.
              22      Id.
              23             In mid-2009, Friedman became concerned about Arik’s ability to pay money that Friedman
              24      previously loaned to Arik in furtherance of their joint venture. Id. Friedman organized a meeting
              25      with Arik to discuss his concerns, in which Arik told Friedman that he owed money to another
              26      person, Michael Panik, and that his debt to Panik took priority over his other debt obligations. Id.
              27      Arik insisted that he would be amendable to repaying Friedman if Friedman facilitated the
              28      payments to Panik. Id. Friedman eventually agreed to transmit funds from Arik to Panik. Id.

James C. Mahan
U.S. District Judge                                                   -2-
                1     Thereafter, Arik repaid Friedman. Id. However, Friedman’s efforts to resolve his concerns
                2     regarding his loan caused Arik to become angry and resentful towards Friedman. Id.
                3            In early 2010, Arik prepared the 2010 written statement containing false allegations
                4     regarding a fraud scheme in which he was a victim. Id. The fraud scheme that Arik described
                5     centered on a real estate venture called the “Back Canyon Estates” project in California. Id. The
                6     2010 written statement implicated Friedman in the fraud scheme. Id. Thereafter, Arik met with
                7     FBI agent Tierney and provided the 2010 written statement to support his effort to solicit a criminal
                8     investigation of Friedman’s activities. Id. The U.S. Attorney’s office subsequently informed Arik
                9     that it had declined to take any action. Id.
              10             In mid-2011, Arik initiated a state-court civil lawsuit to recover financial losses that he
              11      incurred as a result of the Black Canyon Estates real estate venture. Id. The lawsuit named
              12      multiple defendants including the LVMPD and Friedman. Id.            As a result of the lawsuit, the
              13      LVMPD investigated Friedman and, eventually, forced him to take an early retirement. Id.
              14             Thereafter, in 2011 and early 2012, Arik and his long-time girlfriend, Bolton, made various
              15      representations to the U.S. Attorney’s office and the LVMPD to induce a criminal prosecution
              16      against Friedman. Id. In June 2012, the FBI opened an investigation into Arik’s allegations of
              17      fraud against Friedman. Id.
              18             FBI Agents Tierney, Zito, and Larson conducted the investigation despite possessing the
              19      2010 written statement by Arik, which was exculpatory as to Friedman’s guilt.              Id.   The
              20      government eventually brought criminal charges against Friedman and two co-defendants. Id.
              21      Shortly before trial, the government informed Friedman’s counsel that the LVMPD had found a
              22      previously undisclosed “box of materials” which prompted the government to move to dismiss the
              23      criminal prosecution. Id. The government claimed that it did not possess the 2010 written
              24      statement until it retrieved the box of materials. Id.
              25             On May 11, 2018, Friedman initiated this lawsuit. Id. The complaint asserts multiple
              26      causes of action, which Friedman organized in the following manner: (1) Federal Tort Claims Act
              27      (“FTCA”) claims against the United States for malicious prosecution, abuse of process, false
              28      imprisonment, intentional infliction of emotional distress, and negligence; (2) violation of the

James C. Mahan
U.S. District Judge                                                   -3-
                1     Fourth and Fifth Amendments against the FBI agents; (3) civil conspiracy against Arik and the
                2     FBI agents; (4) malicious prosecution against LePore, Heiner, and Hahn; (5) civil conspiracy
                3     against Arik, the FBI agents, Lepore, Heiner, and Hahn; (6) malicious prosecution against Arik
                4     and Bolton; (7) champerty and maintenance against Arik and Bolton; (8) defamation against Arik;
                5     (9) slander against Arik and Bolton; (10) false imprisonment against the FBI agents, LePore,
                6     Heiner, and Hahn; (11) civil conspiracy against Arik, Bolton, the FBI agents, LePore, Heiner, and
                7     Han; (12) intentional infliction of emotional distress against all defendants; (13) aiding and
                8     abetting against all defendants; (14) alter ego against Arik Ventures. (ECF No. 1).
                9            In July and August 2018, the defendants’ filed various motions to dismiss pursuant to
              10      Federal Rule of Civil Procedure 12(b)(6). (ECF Nos. 39, 54, 55, 56). These motions are currently
              11      pending before the court.
              12             On August 21, 2018, the FBI agents filed a motion to stay discovery until the court resolves
              13      their motion to dismiss (ECF No. 55). (ECF No. 58). On October 4, 2018, Magistrate Judge
              14      Ferenbach filed an order that stayed discovery for claims solely related to the FBI agents and
              15      further held that the FBI agents will be treated as third-party witnesses until the court resolves their
              16      motion to dismiss. (ECF No. 93). The defendants now object to the magistrate judge’s order.
              17      (ECF Nos. 94, 95, 96, 97, 98, 99).
              18      II.    Legal Standard
              19             a. Failure to state a claim
              20             A court may dismiss a complaint for “failure to state a claim upon which relief can be
              21      granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “[a] short and plain
              22      statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Bell
              23      Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not require detailed
              24      factual allegations, it demands “more than labels and conclusions” or a “formulaic recitation of the
              25      elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).
              26             “Factual allegations must be enough to rise above the speculative level.” Twombly, 550
              27      U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient factual
              28

James C. Mahan
U.S. District Judge                                                    -4-
                1     matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. 662, 678 (citation
                2     omitted).
                3            In Iqbal, the Supreme Court clarified the two-step approach district courts are to apply
                4     when considering motions to dismiss. First, the court must accept as true all well-pled factual
                5     allegations in the complaint; however, legal conclusions are not entitled to the assumption of truth.
                6     Id. at 678–79. Mere recitals of the elements of a cause of action, supported only by conclusory
                7     statements, do not suffice. Id. at 678.
                8            Second, the court must consider whether the factual allegations in the complaint allege a
                9     plausible claim for relief. Id. at 679. A claim is facially plausible when the plaintiff’s complaint
              10      alleges facts that allow the court to draw a reasonable inference that the defendant is liable for the
              11      alleged misconduct. Id. at 678.
              12             Where the complaint does not permit the court to infer more than the mere possibility of
              13      misconduct, the complaint has “alleged—but not shown—that the pleader is entitled to relief.” Id.
              14      (internal quotation marks omitted). When the allegations in a complaint have not crossed the line
              15      from conceivable to plausible, plaintiff's claim must be dismissed. Twombly, 550 U.S. at 570.
              16             The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652 F.3d 1202,
              17      1216 (9th Cir. 2011). The Starr court stated, in relevant part:
              18             First, to be entitled to the presumption of truth, allegations in a complaint or
                             counterclaim may not simply recite the elements of a cause of action, but must
              19             contain sufficient allegations of underlying facts to give fair notice and to enable
                             the opposing party to defend itself effectively. Second, the factual allegations that
              20             are taken as true must plausibly suggest an entitlement to relief, such that it is not
                             unfair to require the opposing party to be subjected to the expense of discovery and
              21             continued litigation.
              22      Id.
              23             b. Objection to a magistrate judge order
              24             Under Federal Rule of Civil Procedure 72(a), aggrieved parties may file objections to the
              25      rulings of a magistrate judge in non-dispositive matters. Fed. R. Civ. P. 72(a). For a party to
              26      prevail on an objection pursuant to Rule 72(a) the movant must show that “the magistrate judge’s
              27      order is clearly erroneous or contrary to law.” LR IB 3–1(a); 28 U.S.C. § 636(b)(1)(A). Under
              28      this standard, courts review factual determinations for clear error and legal conclusions de novo.

James C. Mahan
U.S. District Judge                                                   -5-
                1     United States v. McConney, 728 F.2d 1195, 1200–1201 (9th Cir. 1984) (overruled on other grounds
                2     by Estate of Merchant v. CIR, 947 F.2d 1390 (9th Cir. 1991)
                3     III.    Discussion
                4             Before the court are five motions. First, the court will grant in part and deny in part the
                5     United States’ motion to dismiss (ECF No. 39). Second, the court will grant the FBI agents’
                6     motion to dismiss (ECF No. 55). Third, the court will grant in part and deny in part Arik and Arik
                7     Ventures’ motion to dismiss (ECF No. 54). Fourth, the court will grant in part and deny in part
                8     Bolton’s motion to dismiss (ECF No. 56). Lastly, the court will deny as moot the defendants’
                9     objection to the magistrate judge’s order (ECF No. 94).
              10              a. United States’ motion to dismiss
              11              The United States moves to dismiss all claims against the United States and all civil tort
              12      claims (malicious prosecution, false imprisonment, civil conspiracy, intentional infliction of
              13      emotional distress, and aiding and abetting) against the FBI agents. (ECF No. 39).
              14                 i. Claims against the United States
              15              Friedman asserts six tort claims against the United States pursuant to the FTCA: malicious
              16      prosecution, abuse of process, false imprisonment, intentional infliction of emotional distress, civil
              17      conspiracy, negligence, and aiding and abetting. (ECF No. 1). The court hereby addresses each in
              18      turn.
              19                     1. Malicious prosecution
              20              To state a claim for malicious prosecution, a plaintiff must allege (1) that the defendant
              21      lacked probable cause to initiate the prosecution, (2) malice, (3) the prior criminal proceedings
              22      were terminated in his favor, and (4) he suffered damages. LaMantia v. Redisi, 38 P.3d 877, 888
              23      (Nev. 2002) (citation omitted).
              24              In light of the grand jury indictment, the government had probable cause to initiate the
              25      criminal prosecution against Friedman for federal wire fraud. See Kaley v. United States, 571 U.S.
              26      320, 338 (2014) (discussing a grand jury’s finding of probable cause). Friedman argues that the
              27      court should disregard the grand jury indictment because the government failed to present
              28      exculpatory evidence. (ECF No. 82). However, the prosecution does not have an obligation to

James C. Mahan
U.S. District Judge                                                   -6-
                1     present exculpatory evidence during a grand jury indictment. Kaley, 571 U.S. at 338 (citing United
                2     States v. Williams, 504 U.S 36, 51 (1992).
                3            Friedman also argues that the court should disregard the grand jury indictment because the
                4     government presented false evidence. (ECF No. 82). The court recognizes that the government
                5     eventually moved to dismiss the case. However, the complaint is void of any substantive allegation
                6     that the government knew that it was presenting false or tainted evidence. See (ECF No. 1.).
                7             Accordingly, Friedman has failed to state a claim for malicious prosecution against the
                8     United States. See Lassiter v. City of Bremerton, 556 F.3d 1049, 1054–55 (9th Cir. 2009)
                9     (“[P]robable cause is an absolute defense to malicious prosecution.”)
              10                     2. Abuse of process
              11             To state a claim for abuse of process, a plaintiff must allege “(1) an ulterior purpose by the
              12      defendants other than resolving a legal dispute, and (2) a willful act in the use of the legal process
              13      not proper in the regular conduct of the proceeding.” LaMantia, 38 P.3d at 879 (quotes omitted).
              14             Friedman alleges that the government initiated the criminal prosecution to convict
              15      Friedman for wire fraud. (ECF No. 1). Because a criminal conviction is the authorized purpose
              16      of a criminal prosecution, Friedman has failed to state a claim for abuse of process. See Prosser
              17      on Torts, Abuse of Process § 115, p. 877 (3rd ed. 1964) (There is “no liability where the defendant
              18      has done nothing more than carry out the process to its authorized conclusion, even though with
              19      bad intentions.”).
              20                     3. False imprisonment
              21             Under Nevada law, false imprisonment is the “unlawful violation of the personal liberty of
              22      another, and consists in confinement or detention without sufficient legal authority.” Nev. Rev.
              23      Stat. § 200.460. To state a claim for false imprisonment, a plaintiff must allege that “the plaintiff
              24      was restrained of his or her liberty under probable imminence of force without any legal cause or
              25      justification.” Garton v. City of Reno, 720 P.2d 1227, 1228 (Nev. 1986) (brackets omitted).
              26             Friedman argues that the government did not have adequate legal cause or justification to
              27      support his imprisonment because the government procured a grand jury indictment with false
              28      evidence. (ECF No. 82). However, the court will not disregard the grand jury indictment because,

James C. Mahan
U.S. District Judge                                                   -7-
                1     as the court has already stated, the complaint does not allege any defect in the grand jury indictment
                2     process. Accordingly, Friedman has failed to allege that the government did not have adequate
                3     justification to support Friedman’s arrest and imprisonment.
                4               An arrest or imprisonment pursuant to a valid legal process is generally not actionable
                5     under false imprisonment. Nelson v. Cty. of Las Vegas, 655 P.2d 1141, 1143–44 (Nev. 1983).
                6     However, imprisonment following a valid arrest becomes actionable when an officer “fails to take
                7     the arrested person before a court or magistrate within a reasonable time or without unnecessary
                8     delay.” Id. at 1144–45. Here, the complaint does not contain any allegations regarding an undue
                9     delay in bringing Friedman before a court or magistrate judge. See (ECF No. 1).
              10                In light of the foregoing, Friedman has failed to allege a claim for false imprisonment.
              11                       4. Intentional infliction of emotional distress
              12                To state a claim for intentional infliction of emotional distress, a plaintiff must allege (1)
              13      that the defendant's conduct was extreme and outrageous; (2) that the defendant either intended or
              14      recklessly disregarded the causing of emotional distress; (3) that the plaintiff actually suffered
              15      severe or extreme emotional distress; and (4) that the defendant’s conduct actually or proximately
              16      caused the distress. Olivero v. Lowe, 995 P.2d 1023, 1025 (Nev. 2000). “[E]xtreme and outrageous
              17      conduct is that which is outside all possible bounds of decency and is regarded as utterly intolerable
              18      in a civilized community.” Maduike v. Agency Rent-A-Car, 953 P.2d 24, 26 (Nev. 1998)
              19      (quotation omitted).
              20                The complaint does not contain any allegations regarding Friedman’s emotional distress
              21      other than stating that he suffered “[p]hysical pain and suffering and extreme emotional trauma,
              22      suffering, and distress requiring the expenditure of money for treatment of the emotional distress.”
              23      (ECF No. 1). Such conclusory remarks are insufficient to support a plausible claim for intentional
              24      infliction of emotional distress. Iqbal, 556 U.S. 662, 678; see also Betsinger v. D.R. Horton, Inc.,
              25      232 P.3d 433, 436 (Nev. 2010) (holding that a plaintiff must demonstrate that he or she suffered
              26      some physical manifestation of emotional distress). Accordingly, the court will dismiss without
              27      prejudice Friedman’s claim for intentional infliction of emotional distress against the United
              28      States.

James C. Mahan
U.S. District Judge                                                     -8-
                1                     5. Civil conspiracy
                2              To state a claim for civil conspiracy a plaintiff must allege that (1) two or more defendants
                3     acted in concert with the intent to accomplish an unlawful objective for the purpose of harming
                4     another, and (2) damage resulted from the concerted acts. GES, Inc. v. Corbitt, 21 P.3d 11, 15
                5     (Nev. 2001); see also Steele v. EMC Mortg. Corp., No. 59490, 2013 WL 5423081, at *1 (Nev.
                6     Sept. 20, 2013).
                7              Friedman argues that he has properly pleaded a claim for civil conspiracy because he has
                8     properly pleaded malicious prosecution and false imprisonment as the underlying torts. (ECF No.
                9     82). However, as the court discussed above, Friedman has not alleged plausible claims for
              10      malicious prosecution and false imprisonment against the United States. Accordingly, Friedman
              11      has failed to state a claim for civil conspiracy. See Jordan v. State ex rel Dept’t of Motor Vehicles,
              12      110 P.3d 30, 51 (Nev. 2005), abrogated on other grounds by Buzz Stew, LLC v. City of N. La
              13      Vegas, 181 P3d 670 (Nev. 2008).
              14                      6. Negligence
              15               The FTCA provides a discretionary function exception to liability. See 28 U.S.C. §
              16      2680(a). Courts apply a two-step standard for applying the exception: the first inquiry is whether
              17      the challenged action involved an element of choice or judgment. Berkovitz v. United States, 486
              18      U.S. 531, 536, (1988). If choice or judgment is exercised, the second inquiry is whether that choice
              19      or judgment is of the type Congress intended to exclude from liability. Id.
              20               Friedman alleges that the United States engaged in the negligent selection and supervision
              21      of agents and informants. (ECF No. 1). The Ninth Circuit has held that “decisions relating to
              22      hiring, training, and supervision of employees usually involve policy judgments of the type
              23      Congress intended the discretionary function exception to shield.” Vickers v. United States, 228
              24      F.3d 944, 950 (9th Cir. 2000) (applying the discretionary function exception to Immigration and
              25      Naturalization Service’s negligent training and supervision of Mr. Kendalla regarding his use of
              26      firearms). Therefore, the FTCA’s discretionary function exception bars Friedman’s negligence
              27      claim.
              28

James C. Mahan
U.S. District Judge                                                    -9-
                1                     7. Aiding and Abetting
                2            The United States has not provided grounds to dismiss this cause of action, other than
                3     obfuscating it together with civil conspiracy. However, aiding and abetting is a distinct cause of
                4     action. See Dow Chem. Co. v. Mahlum, 970 P.2d 98, 112 (Nev. 1998), overruled in part on other
                5     grounds by GES, Inc. v. Corbitt, 21 P.3d 11, 15 (Nev. 2001). Accordingly, the court will not
                6     dismiss Friedman’s aiding and abetting claim against the United States.
                7                ii. Claims against the FBI agents
                8            The United States argues that the FTCA bars the civil tort claims against the FBI agents.
                9     (ECF No. 39).
              10             The “FTCA is the exclusive remedy for tort actions against a federal agency, and this is so
              11      despite the statutory authority of any agency to sue or to be sued in its own name.” Kennedy v.
              12      U.S. Postal Service, 145 F.3d 1077, 1077 (9th Cir. 1998) (affirming the district court's dismissal
              13      of plaintiff’s FTCA claim as improperly brought against a person and entity not subject to the
              14      FTCA); see also Lance v. United States, 70 F.3d 1093, 1095 (9th Cir. 1995) (“[T]he United States
              15      is the only proper defendant in an FTCA action.”). Thus, if a claim is properly against the United
              16      States under the FTCA, the individual tortfeasor is immunized from liability. See Meridian Int’l
              17      Logistics, Inc. v. United States, 939 F.2d 740, 743 n.1 (9th Cir. 1991).
              18             Accordingly, because the civil tort claim are properly brought against the United States,
              19      the court will dismiss without prejudice Friedman’s civil tort claims against the FBI agents.
              20                 iii. Summary
              21             In light of the foregoing, court will dismiss without prejudice Friedman’s claims for
              22      malicious prosecution, abuse of process, false imprisonment, intentional infliction of emotional
              23      distress, civil conspiracy, and negligence against the United States. The court will also dismiss
              24      without prejudice all of Friedman’s civil tort claims against the FBI agents.
              25             b. FBI Agents’ motion to dismiss
              26             The court has already addressed all of Friedman’s civil tort claims against the FBI agents.
              27      The only remaining causes of action against the FBI agents are Friedman’s Bivens claims for
              28      violation of the Fourth Amendment, violation of the Fifth Amendment, and civil conspiracy.

James C. Mahan
U.S. District Judge                                                  - 10 -
                1             The FBI agents argue that the court should dismiss Friedman’s Bivens claims because the
                2     Bivens case does not create an implied private action under the circumstances of this case. (ECF
                3     No. 55).
                4             The Bivens case was the first time the Supreme Court “recognized . . . an implied private
                5     action for damages against federal officers alleged to have violated a citizen’s constitutional
                6     rights.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66, (2001) (citing Bivens v. Six Unknown
                7     Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 391 (1971)). In doing so, the
                8     Supreme Court established that “federal courts have the inherent authority to award damages
                9     against federal officials to compensate plaintiffs for violations of their constitutional rights.” W.
              10      Ctr. For Journalism v. Cederquist, 235 F.3d 1153, 1156 (9th Cir.2000) (citations omitted).
              11              In Bivens, the Supreme Court recognized that an implied private cause of action arises
              12      when law enforcement officials violate a plaintiff’s Fourth Amendment right by executing a
              13      warrantless search of a plaintiff’s home. Bivens, 403 U.S. at 391. In the 47 years since Bivens,
              14      the Supreme Court “ha[s] recognized two more nonstatutory damages remedies, the first for
              15      employment discrimination in violation of the Due Process Clause, . . . and the second for an
              16      Eighth Amendment violation by prison officials[.]” Wilkie v. Robbins, 551 U.S. 537, 549–50
              17      (2007) (internal citations omitted); see Davis v. Passman, 442 U.S. 228, 245–48 (1979) (holding
              18      that Bivens allows gender discrimination claims); see also Carlson v. Green, 446 U.S. 14, 17–18
              19      (1980) (holding that Bivens allows prisoners to assert Eighth Amendment claims against prison
              20      officials).
              21              This action involves the FBI agents’ alleged malicious prosecution and false imprisonment
              22      of Friedman. (ECF No. 1). As the FBI agents’ alleged unlawful activities do not fall within the
              23      three types of cases for which the Supreme Court has recognized a Bivens claim, the court must
              24      determine whether it should extend Bivens so as to create a new private right of action for the
              25      circumstances of this case.
              26              The Supreme Court has “recently and repeatedly said that a decision to create a private
              27      right of action is one better left to legislative judgment in the great majority of cases.” Sosa v.
              28      Alvarez-Machain, 542 U.S. 692, 695 (2004). Thus, the Supreme Court “ha[s] consistently refused

James C. Mahan
U.S. District Judge                                                  - 11 -
                1     to extend Bivens liability to any new context or new category of defendants.” Corr. Servs. Corp.
                2     v. Malesko, 534 U.S. 61, 68 (2001); see also Iqbal, 556 U.S. at 675 (holding that the Supreme
                3     Court disfavors implied causes of action like Bivens and therefore limits their availability).
                4             Nevertheless, courts may extend Bivens in rare circumstances in order “to provide an
                5     otherwise nonexistent cause of action against individual officers alleged to have acted
                6     unconstitutionally, or to provide a cause of action for a plaintiff who lacked any alternative remedy
                7     for harms caused by an individual officer’s unconstitutional conduct.” Malesko, 534 U.S. at 70.
                8     The decision to recognize a new Bivens cause of action is a two-step analysis. First, courts can
                9     extend Bivens only if there does not exist an alternative remedy. Mirmehdi v. United States, 689
              10      F.3d 975, 982 (9th Cir. 2012). Second, if an alternative remedy does not exist, courts must consider
              11      whether special factors counsel against creating a new Bivens claim. Id.
              12              Here, the FTCA expressly allows a private plaintiff to assert claims for “false
              13      imprisonment, false arrest, malicious prosecution, [and] abuse of process[.]” 28 U.S.C. § 2690(h).
              14      As these torts fully encompass the FBI agents’ alleged activities, the FTCA provides Friedman
              15      with an alternative remedy. Therefore, the court will not extend Bivens to the circumstances of
              16      this case. See Schweiker v. Chilicky, 487 U.S. 412, 421, (1988) (holding that a Bivens claim does
              17      not exist when government has provided an adequate remedial mechanism for constitutional
              18      violations).
              19              In light of the foregoing, the court will dismiss with prejudice Friedman’s Bivens claims
              20      against the FBI agents.
              21              c. Arik and Arik Ventures’ motion to dismiss
              22              Friedman asserts seven causes of action against Arik: (1) civil conspiracy pursuant to
              23      Bivens; (2) a second claim for civil conspiracy; (3) malicious prosecution; (4) champerty and
              24      maintenance; (5) defamation (per se and slander); (6) intentional infliction of emotional distress;
              25      and (7) aiding and abetting. (ECF No. 1). As to Arik Ventures, Friedman asserts a single claim
              26      for alter ego. Id.
              27              Arik and Arik Ventures move to dismiss all of the claims that Friedman asserts against
              28      them. (ECF No. 54). The court hereby addresses each in turn.

James C. Mahan
U.S. District Judge                                                  - 12 -
                1                 1. Civil conspiracy pursuant to Bivens
                2             In Bivens, the Supreme Court established that there exist implied causes of action that
                3     private parties can assert against federal officials for constitutional violations. W. Ctr. For
                4     Journalism, 235 F.3d at 1156 (9th Cir. 2000) (citations omitted); see also Bivens, 403 U.S. at 391.
                5     Arik is not a federal official. Thus, Friedman cannot assert a Bivens claim against him. See Cox
                6     v. Hellerstein, 685 F.2d 1098, 1099 (9th Cir. 1982) (holding that a party cannot assert a Bivens
                7     claim against a defendant that is not a federal officer).
                8                 2. Civil conspiracy
                9             Friedman alleges that Arik engaged in a civil conspiracy to imprison Friedman and to
              10      initiate the criminal proceedings. (ECF No. 1). In particular, the complaint contains allegations
              11      that Arik and his long-time girlfriend, Bolton, agreed to provide false information to law
              12      enforcement officials in order to procure a criminal proceeding against Friedman. Id. Because
              13      these allegations are sufficient to support a plausible claim for civil conspiracy, the court will allow
              14      Friedman to proceed on his civil conspiracy claim against Arik.
              15                  3. Malicious prosecution
              16              Arik and Arik Ventures argue that the court should dismiss the malicious prosecution claim
              17      because Arik had probable cause to solicit FBI agents to initiate a criminal prosecution. (ECF No.
              18      54). The court recognizes that the grand jury indictment weighs in favor of finding that Arik had
              19      probable cause. See Kaley v. United States, 571 U.S. 320, 338 (2014) (discussing a grand jury’s
              20      finding of probable cause). However, Friedman alleges in detail that Arik knowingly presented
              21      false information to the FBI agents in order to prompt the criminal prosecution. (ECF No. 1). In
              22      light of these allegations, Friedman has asserted a plausible claim for malicious prosecution.
              23                  4. Champerty and maintenance
              24              Maintenance and champerty are closely related common law doctrines. Maintenance “is
              25      officious intermeddling in a suit which in no way belongs to the intermeddler, by maintaining or
              26      assisting either party to the action, with money or otherwise, to prosecute or defend it.” 14 AM.
              27      JUR. 2d Champerty, Maintenance, and Barratry § 1 (2000).                 Champerty is a species of
              28      maintenance “in which the intermeddler makes a bargain with one of the parties to the action to be

James C. Mahan
U.S. District Judge                                                    - 13 -
                1     compensated out of the proceeds of the action.” Id. Although some states have abolished claims
                2     for champerty and maintenance, Nevada still recognizes these causes of action. See Schwartz v.
                3     Eliades, 939 P.3d 1034 (Nev. 1997).
                4            Friedman concedes that he maintained an interest in the underlying civil action that Arik
                5     initiated in Nevada state court. Accordingly, the court will dismiss without prejudice Friedman’s
                6     claims for champerty and maintenance.
                7                5. Defamation (per se and slander)
                8            To state a claim for defamation, a plaintiff must allege “(1) a false and defamatory
                9     statement by a defendant concerning the plaintiff; (2) an unprivileged publication to a third person;
              10      (3) fault, amounting to at least negligence; and (4) actual or presumed damages.” Pegasus v. Reno
              11      Newspapers, 57 P.3d 82, 90 (2002) (brackets, quotes, and citation omitted).
              12             Arik and Arik Ventures argue that the court should dismiss Friedman’s claim for
              13      defamation because Arik’s statements were unprivileged. (ECF No. 54).
              14             Nevada recognizes “the long-standing common law rule that communications uttered or
              15      published in the course of judicial proceedings are absolutely privileged.” Fink v. Oshins, 49 P.3d
              16      640, 643 (Nev. 2002); see also Lubin v. Kunin, 17 P.3d 422, 427 (Nev. 2001) (holding that
              17      privileged statements are not defamatory). This privilege precludes liability where a defendant
              18      publishes a defamatory statement with knowledge of its falsity. Fink, 49 P.3d at 643. Moreover,
              19      the scope of absolute privilege is broad as it “applies not only to communications made during
              20      actual judicial proceedings, but also to communications preliminary to a proposed judicial
              21      proceeding.” Id. at 644 (quotes and citation omitted).
              22             Here, Arik made the alleged defamatory statements preliminary to or in course of the civil
              23      lawsuit and/or the criminal prosecution. (ECF No. 1). Accordingly, the court will dismiss with
              24      prejudice Friedman’s defamation claim against Arik because his alleged statements were made
              25      “during actual judicial proceedings” or “preliminary to a proposed judicial proceeding.” Fink, 49
              26      P.3d at 643.
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                  - 14 -
                1                6. Intentional infliction of emotional distress
                2            As discussed above, the complaint does not provide any details regarding Friedman’s
                3     severe and extreme emotional distress. See (ECF No. 1). Because conclusory remarks are
                4     insufficient to state a plausible claim, the court will dismiss Friedman’s claim for intentional
                5     infliction of emotional distress against Arik. See Iqbal, 556 U.S. 662, 678; see also Betsinger v.
                6     D.R. Horton, Inc. 232 P.3d 433, 436 (Nev. 2010) (holding that a plaintiff must demonstrate that
                7     he or she suffered some physical manifestation of emotional distress).
                8                7. Aiding and abetting
                9            Arik and Arik Ventures argue that the court should dismiss Friedman’s claim for aiding
              10      and abetting against Arik and Arik Ventures because Friedman has failed to allege details that
              11      would allow the court to draw a reasonable inference that Arik and Arik Ventures are liable. (ECF
              12      No. 54). Friedman has not responded to Arik and Arik Ventures argument other than obfuscating
              13      aiding and abetting with civil conspiracy. See (ECF No. 69). Under Local Rule 7-2(d), “[t]he
              14      failure of an opposing party to file points and authorities in response to any motion, except a motion
              15      under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the granting of the
              16      motion.” Accordingly, the court will dismiss without prejudice Friedman’s claim for aiding and
              17      abetting against Arik and Arik Ventures.
              18                 8. Alter ego
              19             Corporations are not liable for the acts of its subsidiaries, except in rare cases. Lorenz v.
              20      Beltio Ltd., 963 P.2d 488, 496 (Nev. 1998). However, this general principle does not shield a
              21      corporation from liability when its subsidiary is nothing more than an alter ego. Id. To pierce the
              22      corporate veil under the alter ego doctrine, a plaintiff must show: (1) the corporation is influenced
              23      and governed by the stockholder, director, or officer; (2) there is such unity of interest and
              24      ownership that the corporation and the stockholder, director, or officer are inseparable from each
              25      other; and (3) adherence to the corporate fiction of a separate entity would sanction fraud or
              26      promote a manifest injustice. Nev. Rev. Stat. 78.747(2); Lorenz, 963 P.2d at 496.
              27             Arik and Arik Ventures argue that the complaint does not allege any details of Arik using
              28      Arik Ventures as his alter ego. (ECF No. 54). In his response to Arik and Arik Ventures’ motion,

James C. Mahan
U.S. District Judge                                                   - 15 -
                1     Friedman fails to identify any allegations in support of his alter ego claim. See (ECF No. 69).
                2     Instead, Friedman claims that the court should allow him to proceed on this cause of action because
                3     Arik may later claim that Arik Ventures, as an entity, engaged in the alleged activities that are
                4     pertinent to this litigation. Id.
                5             To survive a motion to dismiss, a complaint must contain sufficient details to “state a claim
                6     to relief that is plausible on its face.” Iqbal, 556 U.S. 662, 678 (citation omitted). Friedman’s
                7     argument, that the court should allow him to proceed on this claim as a precautionary measure,
                8     does not provide grounds to supplant the Rule 12(b)(6) standard for motions to dismiss.
                9     Accordingly, because the complaint does not contain sufficient details to state a plausible claim,
              10      the court will deny without prejudice Friedman’s alter ego claim.
              11                  9. Summary
              12              In light of the foregoing, the court will dismiss without prejudice Friedman’s claims for
              13      intentional infliction of emotional distress, champerty and maintenance, aiding and abetting, and
              14      alter ego. The court will also dismiss with prejudice Friedman’s claims for civil conspiracy
              15      pursuant to Bivens and defamation.
              16              d. Bolton’s motion to dismiss
              17              Friedman asserts six causes of action against Bolton: (1) malicious prosecution; (2)
              18      champerty and maintenance; (3) defamation (slander); (4) civil conspiracy; (5) intentional
              19      infliction of emotional distress; and (6) aiding and abetting. (ECF No. 1). Bolton moves to dismiss
              20      all six causes of action. (ECF No. 56). The court hereby addresses each in turn.
              21                  1. Malicious prosecution
              22              Malicious prosecution requires that “the defendant initiated, procured the institution of, or
              23      actively participated in the continuation of a criminal proceeding against the plaintiff.” LaMantia,
              24      38 P.3d at 879–80 (citation omitted).
              25              Friedman alleges that Arik, not Bolton, procured law enforcement officials to initiate
              26      criminal charges. (ECF No. 1). The only allegation regarding Bolton’s involvement in the
              27      criminal prosecution is her interview with the LVMPD officers on January 11, 2012.                Id.
              28      Moreover, Friedman admits that the LVMPD “sought her out” for the January 11, 2012, interview.

James C. Mahan
U.S. District Judge                                                  - 16 -
                1     (ECF No. 107). Accordingly, the court will dismiss without prejudice Friedman’s malicious
                2     prosecution claim against Bolton because Friedman has failed to alleged that Bolton “initiated,
                3     procured the institution of, or actively participated in the continuation of a criminal proceeding[.]”
                4     LaMantia, 38 P.3d at 879–80 (citation omitted)..
                5                2. Champerty and maintenance
                6            Friedman’s concedes that the court should dismiss this claim.               (ECF No. 107).
                7     Accordingly, the court will dismiss without prejudice Friedman’s cause of action for champerty
                8     and maintenance.
                9                3. Defamation (slander)
              10             Bolton made the alleged defamatory statements—Bolton’s statements during the January
              11      11, 2012, interview with the LVMPD—in advance of a proposed criminal proceeding. (ECF No.
              12      1). Because “communications made . . . preliminary to a proposed judicial proceeding” are subject
              13      to absolute privilege, the court will dismiss with prejudice Friedman’s claim for defamation against
              14      Bolton. Fink, 49 P.3d at 644 (quotes and citation omitted).
              15                 4. Civil conspiracy
              16             As discussed above, Friedman argues that Arik and his long-time girlfriend, Bolton, agreed
              17      to provide false information to law enforcement officials in order to procure the criminal
              18      proceeding. (ECF No. 1). These allegations are sufficient to support a plausible claim for civil
              19      conspiracy. Accordingly, the court will allow Friedman to proceed on his civil conspiracy claim
              20      against Arik.
              21                 5. Intentional infliction of emotional distress
              22              The complaint does not provide any details regarding Friedman’s severe and extreme
              23      emotional distress. See (ECF No. 1). Because conclusory remarks are insufficient to state a
              24      plausible claim, the court will dismiss without prejudice Friedman’s intentional infliction of
              25      emotional distress claim against Bolton. See Iqbal, 556 U.S. 662, 678; see also Betsinger v. D.R.
              26      Horton, Inc., 232 P.3d 433, 436 (Nev. 2010) (holding that a plaintiff must demonstrate that he or
              27      she suffered some physical manifestation of emotional distress).
              28      ...

James C. Mahan
U.S. District Judge                                                   - 17 -
                1                  6. Aiding and abetting
                2               To state a claim for aiding and abetting in the civil context, a plaintiff must allege (1) the
                3     primary violator breached a duty that injured the plaintiff, (2) the alleged aider and abettor “was
                4     aware of its role in promoting [the breach] at the time it provided assistance,” and (3) the alleged
                5     aider and abettor “knowingly and substantially assisted” the primary violator in committing the
                6     breach. Dow Chem. Co. v. Mahlum, 970 P.2d 98, 112 (Nev. 1998), overruled in part on other
                7     grounds by GES, Inc. v. Corbitt, 21 P.3d 11, 15 (Nev. 2001).
                8               According to the complaint, Bolton helped Arik in a false schemed to have law
                9     enforcement officials press charges against Friedman by making false statements to the LVMPD
              10      officers in 2012. (ECF No. 1). The court also takes judicial notice of an FBI official record
              11      regarding an interview with Bolton on September 19, 2016. (ECF No. 107-1). In light of the
              12      allegations in the complaint and the FBI record, Friedman has stated a plausible claim for aiding
              13      and abetting.
              14                   7. Summary
              15                In light of the foregoing, the court will dismiss without prejudice Friedman’s claims for
              16      malicious prosecution, champerty and maintenance, and intentional infliction of emotional distress
              17      against Bolton. The court will also dismiss with prejudice Friedman’s claim for defamation against
              18      Bolton.
              19                e. Defendants’ objection
              20                The defendants object to the magistrate judge’s decision to grant in part the FBI agents’
              21      motion to stay discovery until the court resolves defendants’ motions to dismiss. (ECF No. 94).
              22      Because the court will resolve all pending motions to dismiss with this order, the defendants’
              23      objection is moot.
              24      IV.       Conclusion
              25                Accordingly,
              26                IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the United States’ motion
              27      to dismiss (ECF No. 39) be, and the same hereby is, GRANTED in part and DENIED in part,
              28      consistent with the foregoing.

James C. Mahan
U.S. District Judge                                                     - 18 -
                1            IT IS FURTHER ORDERED that the FBI agents’ motion to dismiss (ECF No. 55) be, and
                2     the same hereby is, GRANTED, consistent with the foregoing.
                3            IT IS FURTHER ORDERED that Arik and Arik Ventures’ motion to dismiss (ECF No.
                4     54) be, and the same hereby is, GRANTED in part and DENIED in part, consistent with the
                5     foregoing.
                6            IT IS FURTHER ORDERED that Bolton’s motion to dismiss (ECF No. 56) be, and the
                7     same hereby is, GRANTED in part and DENIED in part, consistent with the foregoing.
                8            IT IS FURTHER ODERED that the defendants’ objection to Magistrate Judge Cam
                9     Ferenbach’s order (ECF No. 94) be, and the same hereby is, DENIED as moot.
              10             DATED January 7, 2019.
              11                                                __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              - 19 -
